Citation Nr: 0523854	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  98-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to January 
1979, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating action by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans' Affairs (VA), which, in part, denied 
the veteran's claims of service connection for bilateral hand 
disability and his application to reopen claims of service 
connection for low back and upper back disabilities. 

In February 2001, the Board remanded the claim for service 
connection for bilateral hand disabilities.

In December 2002, the Board noted that the veteran had 
perfected appeals to reopen claims of service connection for 
low back and upper back disabilities.  The Board reopened and 
remanded the claims of service connection for low back and 
upper back disabilities.  The Board also remanded the claims 
for service connection for osteoarthritis of the hands. 

In December 2002, the Board ordered further development in 
the case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.

This case was remanded in October 2003.  In April 2005, the 
RO granted service connection for lumbar stenosis.  The case 
has been returned to the Board for review.  

The Board notes that the issue of entitlement to an 
evaluation in excess of 30 percent for bilateral glaucoma, to 
include the issue of entitlement to an evaluation in excess 
of 20 percent prior to January 25, 1999 was listed on the 
title page of the prior Remand.  The Board notes that this 
issue was addressed in a December 2002 Board decision.


REMAND

As referred to above, the Board remanded this case in October 
2003.  The Board requested VA examination.  The Board 
requested that the examiner review the C-file and render 
opinions regarding the etiology of the veteran's bilateral 
hand and cervical spine disabilities.  A review of the April 
2004 and March 2005 VA examination reports do not include 
opinions that concern whether the left hand or the cervical 
spine disabilities are related to military service.  

In regard to the left hand disability, the examinations that 
were conducted in 2004 and 2005 did not include X-rays of the 
left hand.  Another examination is needed.  

Further, the examiner diagnosed status post right hand crush 
injury and indicated that this was related to military 
service.  However, it is not clear as to what service-related 
right hand disability the veteran currently has.  The March 
2005 VA X-ray only found mild degenerative changes of the 5th 
DIP joint.  The prior remand requested that the examiner 
identify and differentiate any disability other than injuries 
to the 4th and 5th fingers.  Further, opinion is needed.   

The United States Court of Appeals for Veterans Claims 
(Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  An examination should be conducted 
concerning the veteran's claimed 
bilateral hand disability.  The claims 
folder should be made available to the 
examiner.  Any necessary tests and 
studies should be performed.  The 
examiner should express an opinion as to 
1) whether the veteran has a left or a 
right hand disability (other than 
fractures of the right fourth metacarpal 
and fifth distal phalanx, for which 
service connection has already been 
established), 2) if so, what is the 
additional disability and 3) whether it 
is as likely or not that any diagnosed 
hand disability is related to military 
service.  In regard to the bilateral hand 
disability, the examiner must include or 
exclude a diagnosis of arthritis, and if 
arthritis is diagnosed, the examiner must 
identify the joint or joints affected, 
and state whether it is at least as 
likely as not that the condition was 
present in service or within the first 
post-service year.  

Thereafter, the examiner should also 
review the materials in the claims 
folder, and provide opinions addressing 
whether it is as likely as not that 
degenerative changes of the cervical 
spine (including spondylosis) is related 
to military service.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

2.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




